          Case 1:20-cv-10927-RWZ Document 3 Filed 05/14/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
                              )
VETERINARY IMAGING            )
CENTER                        )
OF SAN DIEGO, INC.,           )
                              )
            Plaintiff,        )
                              )
      v.                      )               Civil Action No. 20-10927
                              )
JOHN DOES 1-16,               )
                              )
            Defendants.       )
                              )
______________________________)


         PLAINTIFF’S EX PARTE MOTION FOR EMERGENCY DISCOVERY

       Plaintiff Veterinary Imaging Center of San Diego, Inc. (“Plaintiff” or “VICSD”),

pursuant to Federal Rule of Civil Procedure 26(d)(1), hereby moves this Court for expedited

discovery to uncover the identities of all Defendants and to protect itself against further

infringement from Defendants. Plaintiff’s Memorandum of Law and the Declaration of J. Mark

Dickison and the Exhibits annexed thereto, in support of this Motion, are submitted

contemporaneously herewith.

       A Proposed Order granting Plaintiff’s Ex Parte Motion For Emergency Discovery is also

submitted contemporaneously herewith.
        Case 1:20-cv-10927-RWZ Document 3 Filed 05/14/20 Page 2 of 2




Dated: May 14, 2020                   Respectfully submitted,

                                      /s/ J. Mark Dickison
                                      J. Mark Dickison (BBO #629170)
                                      John R. Bauer (BBO #630742)
                                      LAWSON & WEITZEN, LLP
                                      88 Black Falcon Avenue
                                      Boston, MA 02210
                                      Telephone (617) 439-4990
                                      Facsimile (617) 439-3987
                                      mdickison@lawson-weitzen.com
                                      jbauer@lawson-weitzen.com




                                    -2-
